Citation Nr: 1101427	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.  

2.  Entitlement to service connection for Asperger's disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
depressive disorder and service connection for Aspergers 
disorder.

The Veteran requested a hearing before the Board in a March 2009 
VA Form 9.  However, he withdrew this request in a July 2009 
statement.  

The issue of entitlement to service connection for Asperger's 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A current depressive disorder began during service and has 
continued since.  


CONCLUSION OF LAW

Depressive disorder was incurred during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred depressive disorder during 
active duty service.  

The Veteran reported during VA outpatient treatment in April 2007 
and at a VA examination in May 2008 that many of his psychiatric 
symptoms had pre-existed service.  Every Veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to diseases or defects noted at 
the time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

To rebut this presumption of soundness, there must be clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), 

In this case, the Veteran was accepted and enrolled for service 
and the entrance examination did not reveal any diagnosis or 
symptoms of depressive disorder.  The presumption of soundness, 
therefore, applies.  His reports at the time of the April 2007 
VAMC treatment and May 2008 VA examination provide evidence of 
pre-existence, as a medical doctor, he is competent to report 
that depression was present prior to service.  The evidence is 
clear and unmistakable that depressive disorder pre-existed 
service.  

The evidence is not clear and unmistakable; however, that there 
was no in-service aggravation.  In this regard, the Veteran 
reported in the March 2009 VA Form 9 that he had never needed 
psychiatric treatment until he entered the Air Force.  The record 
shows psychiatric treatment beginning in service, and the Veteran 
has reported ongoing treatment for depression since 1989.  In 
short, the record does not contain the clear and unmistakable 
evidence needed to rebut the presumption of soundness.

The Veteran has been consistently diagnosed with depressive 
disorder, including during the May 2008 VA examination.  Service 
treatment records show psychological treatment, including 
treatment in 1986 for what was described as adjustment problems 
and a March 1988 service record showing that the Veteran sought 
treatment for depression.  

Therefore, the first two criteria for service connection-a 
current disability and an in-service injury-are satisfied.  The 
remaining question is regarding whether the Veteran's current 
Asperger's disorder is etiologically related to service.  

The May 2008 VA examiner concluded that it is less likely as not 
that the Veteran's depression was caused by or a result of the 
adjustment disorder and depression experienced in service.  Upon 
a request for clarification, the examiner noted in a June 2008 
opinion that the Veteran's problems in service were referred to 
as adjustment problems.  The examiner stated that by definition 
in the fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), disturbance in adjustment disorder 
begins within three months on onset of a stressor and lasts no 
longer than six months after the stressor or its consequences 
have ceased.  The examiner also cited March and April 2007 VAMC 
treatment records which indicated that the Veteran had 
experienced memory loss and depressive symptoms following a fall 
in August 2005 and that his symptoms had improved.  Based on this 
evidence, the examiner concluded that the Veteran's current 
depression was related to current issues and that it was not 
caused by or aggravated by his depression in service.  

The opinion does not; however, discuss or consider the Veteran's 
statements that his symptoms began in service and had continued 
since, the fact that the Veteran reported continuous treatment 
for depression since service or that he had been diagnosed in 
service as having recurrent, chronic depression.  The Court has 
held that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez v. Peake,  
22 Vet. App. 295, 303-4 (2008).

The Veteran has reported a continuity of symptomatology.  He has 
consistently reported that his depression began in service and 
that he obtained treatment for depressive symptoms beginning 
immediately following discharge during college in 1989.  While 
such treatment records are not available, records beginning in 
January of 2002 suggest that the Veteran had been receiving 
treatment for depressive symptoms prior to that date.  

As a physician, the Veteran is competent to report a diagnosis of 
depressive disorder and opine that it began in service.  He is 
also competent to report the symptoms he's experienced and when 
such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
His statements have been consistent and are credible.  They are, 
therefore, sufficient to establish the continuity of 
symptomatology extending from the time of the incurrence in 
service to the present.  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for depressive disorder.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for depressive disorder is granted.  


REMAND

The May 2008 VA examiner concluded that it was less likely as not 
that currently diagnosed Asperger's disorder was caused by or a 
result of the adjustment disorder and depression experienced 
during service.  The examiner noted the Veteran's reports that he 
had had difficulty communicating with his parents, sisters, peers 
and teacher aides in school and that the Veteran believed that 
the basis of this difficulty was undiagnosed Asperger's disorder.  

The Veteran also stated that his sister had been diagnosed as 
having Asperger's disorder and he believed his parents may have 
had the disorder as well.  The examiner noted the Veteran's 
service treatment records where treatment began following an 
incident where the Veteran was acting strangely with a trance-
like position and ultimately led to therapy for adjustment 
disorder.  Based on this evidence, the examiner stated that 
Asperger's disorder pre-existed service.    

Following a request for clarification, in a June 2008 opinion the 
examiner summarized the service treatment records and concluded 
that as the Veteran's problems in the military were not given a 
formal diagnosis and were considered to be adjustment problems, 
"it is as likely as not that they were not an aggravation of the 
Aspergers."  The examiner further stated that based on the 
review of the records, the Veteran was not diagnosed with 
Asperger's in service and it was not permanently aggravated.  

The Board finds the VA opinion and the rationale provided is 
inadequate.  First, Asperger's disorder was first formally 
recognized as a psychological disability in the DSM-IV in 1994.  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994).  Therefore, the fact that it was not diagnosed during the 
Veteran's service is not an adequate rationale for the examiner's 
opinion.  Furthermore, the correct standard to be applied when 
providing the requested opinion is whether there is at least a 50 
percent probability or greater (at least as likely as not) 
that currently diagnosed Asperger's disorder had its onset in 
active service or is otherwise the result of disease or injury in 
service or whether currently present Asperger's disorder clearly 
and unmistakably existed prior to service and clearly and 
unmistakably underwent no increase in underlying severity 
during service.  This standard was not applied properly in the 
May 2008 VA examination report or the June 2008 VA opinion.   

The DSM-IV provides that Asperger's disorder manifests in 
qualitative impairment in social interaction and restricted 
repetitive and stereotyped patterns of behavior, interests and 
activities.  DSM-IV at 61.  The Veteran was treated for symptoms 
which were described as adjustment problems during service and he 
has reported having trouble interacting with his peers at that 
time.  An opinion is required to determine whether the symptoms 
treated in service were in fact manifestations or symptoms of 
what is now diagnosed as Asperger's disorder, representing the 
incurrence or aggravation of the disorder in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine whether currently 
diagnosed Asperger's disorder was incurred in 
or aggravated by service.  The examiner 
should review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should also determine whether 
currently present Asperger's disorder 
clearly and unmistakably existed prior to 
service and clearly and unmistakably 
underwent no increase in underlying severity 
during service.  

If Asperger's disorder did not clearly and 
unmistakably pre-exist service and undergo no 
aggravation; the examiner should provide an 
opinion as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that currently diagnosed 
Asperger's disorder had its onset in active 
service or is otherwise the result of disease 
or injury in service.  

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history, the 
reported in-service symptoms or events, and 
his current symptoms.  If the examiner 
discounts the Veteran's reports, the examiner 
should provide a reason for doing so.  

If the examiner concludes that there is 
insufficient information to provide an 
opinion without resort to speculation, the 
examiner must provide a rationale for this 
conclusion and should state whether the 
inability to provide a definitive opinion was 
due to a need for further information (with 
said needed information identified) or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
Veteran's Asperger's disorder.  The examiner 
should also state whether there is additional 
evidence that would permit the opinion to be 
made.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions asked for in this remand.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


